In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Molía, J.), dated September 1, 1999, as granted the plaintiffs motion for pendente lite maintenance and support.
Ordered that the order is affirmed insofar as appealed from, with costs.
“Modifications of pendente lite awards should rarely be made *361by an appellate court and then only under exigent circumstances such as where a party is unable to meet his or her financial obligations or justice otherwise requires” (Beige v Beige, 220 AD2d 636). Generally, the proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see, Beige v Beige, supra; Zeitlin v Zeitlin, 209 AD2d 613). Contrary to the defendant’s contention, the record does not support his claim that the pendente lite award was so prohibitive as to prevent him from meeting his own financial obligations (see, Fried v Fried, 225 AD2d 584; Zeitlin v Zeitlin, supra). Accordingly, the defendant’s remedy is a speedy trial where the financial circumstances of the parties can be fully explored. Bracken, J. P., O’Brien, Florio and Schmidt, JJ., concur.